 

Exhibit 10.2

EXECUTION COPY

 

 

ELECTRONIC DATA SYSTEMS CORPORATION

To

JPMORGAN CHASE BANK

(successor to Chase Bank of Texas, National Association),

Trustee

 

__________________

 

FIFTH SUPPLEMENTAL INDENTURE

Dated as of June 30, 2003

 

_________________

 

 

$1,100,000,000

 

6.0% Senior Notes due 2013

Series A and Series B

 

--------------------------------------------------------------------------------

ELECTRONIC DATA SYSTEMS CORPORATION

FIFTH SUPPLEMENTAL INDENTURE

 

$1,100,000,000

6.0% Senior Notes due 2013

Series A and Series B

 

Fifth Supplemental Indenture, dated as of June 30, 2003, between ELECTRONIC DATA
SYSTEMS CORPORATION, a Delaware corporation (the "Company"), and JPMORGAN CHASE
BANK (successor to Chase Bank of Texas, National Association), as trustee (the
"Trustee").

RECITALS

The Company has heretofore executed and delivered to the Trustee an Indenture,
dated as of August 12, 1996 (the "Base Indenture" and, as previously and hereby
supplemented and amended, the "Indenture"), providing for the issuance from time
to time of one or more series of the Company's Debt Securities.

 

Pursuant to the terms of the Indenture, the Company desires to provide for the
establishment of two new series of Debt Securities to be designated as the "6.0%
Senior Notes due 2013, Series A" (the "Series A Notes") and the "6.0% Senior
Notes due 2013, Series B" (the "Series B Notes" and, together with the Series A
Notes, the "Notes"), the form and substance of such Notes and the terms,
provisions and conditions thereof to be set forth as provided in the Base
Indenture and this Fifth Supplemental Indenture.

 

Section 2.03 of the Base Indenture provides that various matters with respect to
any series of Debt Securities issued under the Indenture may be established in
an indenture supplemental to the Indenture.

 

Subparagraph (k) of Section 9.01 of the Base Indenture provides that the Company
and the Trustee may enter into an indenture supplemental to the Indenture to
establish the form or terms of Debt Securities of any series as permitted by
Sections 2.01 and 2.03 of the Base Indenture.

 

--------------------------------------------------------------------------------

 

For and in consideration of the premises and the issuance of the series of Debt
Securities provided for herein, it is mutually covenanted and agreed, for the
equal and proportionate benefit of the Holders of the Debt Securities of such
series, as follows:

ARTICLE ONE

Relation to Indenture; Additional Definitions

Section 101.    Relation to Indenture.  This Fifth Supplemental Indenture
constitutes an integral part of the Base Indenture.

 

Section 102.    Additional Definitions.nbsp; For all purposes of this Fifth
Supplemental Indenture:

 

Capitalized terms used herein shall have the meaning specified herein or in the
Base Indenture, as the case may be;

 

 

"Additional Interest" has the meaning assigned to such term in the Registration
Rights Agreement;
 

 

"Agent Members" has the meaning set forth in Section 208 hereof;
 

 

"Board Resolution" means a copy of a resolution certified by the Secretary or
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, or officers of the Company to which authority to act on behalf of the
Board of Directors has been delegated, and to be in full force and effect on the
date of such certification, and delivered to the Trustee;
 

 

"Comparable Treasury Issue" means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the Remaining Life
that would be utilized, at the time of selection, and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of comparable maturity with the Remaining Life;
 

 

"Comparable Treasury Price" means, with respect to any redemption date, the
average of five Reference Treasury Dealer Quotations for such redemption date,
after excluding the highest and the lowest of such Reference Treasury Dealer
Quotations, or if the Trustee obtains four or fewer such Reference Treasury
Dealer Quotations, the average of all such quotations;
 

 

"Distribution Compliance Period" means the period which expires immediately
after the 40th day following the later of:  (a) the commencement of the offering
of the Notes to Persons other than "distributors" (as defined in Regulation S)
in reliance upon Regulation S; and (b) the Issue Date;

 

2

--------------------------------------------------------------------------------

 

 

"Exchange Offer" means the offer by the Company pursuant to the Registration
Rights Agreement to the Holders of all outstanding Series A Notes bearing the
legend set forth in Section 402(a)(i) or 402(a)(ii) to exchange all such
outstanding Series A Notes held by such Holders for Series B Notes in an
aggregate principal amount equal to the aggregate principal amount of such
Series A Notes tendered in such exchange offer by such Holders;
 

 

"Exchange Offer Registration Statement" has the meaning assigned to such term in
the Registration Rights Agreement;
 

 

"Global Notes" has the meaning set forth in Section 207 hereof;
 

 

"Initial Purchasers" means Banc of America Securities LLC and Citigroup Capital
Markets, Inc. as initial purchasers in the offering of the Series A Notes
pursuant to the Offering Memorandum dated June 25, 2003 relating thereto;
 

 

"Interest Payment Date" has the meaning set forth in Section 204(a) hereof;
 

 

"Issue Date" has the meaning set forth in Section 204(a) hereof;
 

 

"Maturity Date" has the meaning set forth in Section 203 hereof;
 

 

"Moody's" has the meaning set forth in Section 204(f) hereof;
 

 

"Non-U.S. Person" means persons other than "U.S. persons" as defined in
Regulation S;
 

 

"Notes" has the meaning set forth in the second paragraph of the Recitals
hereof;
 

 

"Officer" means the Chairman of the Board, the Vice Chairman, the President, 
any Vice President, the Treasurer, the Secretary or any Assistant Treasurer or
Assistant Secretary of the Company;
 

 

"Offshore Global Note" has the meaning set forth in Section 208 hereof;
 

 

"Offshore Physical Note" has the meaning set forth in Section 208 hereof;
 

 

"Base Indenture" has the meaning set forth in the first paragraph of the
Recitals hereof;
 

 

"Predecessor Security" of any particular Debt Security means every previous Debt
Security evidencing all or a portion of the same debt as that evidenced by such
particular Debt Security; and, for the purposes of this definition, any Debt
Security authenticated and delivered under Section 2.09 of the Base Indenture in
exchange for or in lieu of a mutilated, destroyed, lost or stolen Debt Security
shall be deemed to evidence the same debt as the mutilated, destroyed, lost or
stolen Debt Security;

3

--------------------------------------------------------------------------------

 

 

"Private Placement Legend" means the legend initially set forth on the Notes in
the form set forth in Section 402(a)(i) and (a)(ii);
 

 

"Qualified Institutional Buyer" has the meaning assigned to such term in Rule
144A under the Securities Act;
 

 

"Quotation Agent" means one of the Reference Treasury Dealers appointed by the
Company;
 

 

"Reference Treasury Dealer" means each of Citigroup Global Markets Inc. and Banc
of America Securities LLC, their respective successors and three other primary
U.S. Government securities dealers in The City of New York selected by the
Company.  If Citigroup Global Markets Inc. or Banc of America Securities LLC
shall cease to be a primary U.S. Government securities dealer in The City of New
York (a "Primary Treasury Dealer"), the Company shall substitute therefor
another Primary Treasury Dealer;
 

 

"Reference Treasury Dealer Quotations" means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Trustee, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by the Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third business day preceding the redemption date;
 

 

"Registration Default" has the meaning assigned to such term in the Registration
Rights Agreement;
 

 

"Registration Rights Agreement" means that certain Registration Rights Agreement
relating to the Series A Notes, dated as of June 30, 2003, by and among the
Company and the Initial Purchasers;
 

 

"Regular Record Date" has the meaning set forth in Section 204(b) hereof;
 

 

"Regulation S" means Regulation S under the Securities Act;
 

 

"Remaining Life" has the meaning set forth in Section 301(b) hereof;
 

 

"Rule 144A" means Rule 144A promulgated under the Securities Act;
 

 

"S&P" has the meaning set forth in Section 204(f) hereof;
 

 

"Securities Act" means the Securities Act of 1933, as amended;
 

 

"Series A Notes" has the meaning set forth in the second paragraph of the
Recitals hereof;
 

 

"Series B Notes" has the meaning set forth in the second paragraph of the
Recitals hereof;

 

4

--------------------------------------------------------------------------------

 

 

"Shelf Registration Statement" has the meaning assigned to such term in the
Registration Rights Agreement;
 

 

"Special Record Date" has the meaning set forth in Section 204(b) hereof;
 

 

"Treasury Rate" means, with respect to any redemption date, the rate per year
equal to the semiannual equivalent yield to maturity or interpolated (on a day
count basis) of the Comparable Treasury Issue, assuming a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for the redemption date;
 

 

"U.S. Global Notes" has the meaning set forth in Section 208 hereof; and
 

 

"U.S. Physical Notes" has the meaning set forth in Section 208 hereof.
 

 

All references herein to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Fifth Supplemental
Indenture; and
 

 

The terms "herein," "hereof," "hereunder" and other words of similar import
refer to this Fifth Supplemental Indenture.

 

Article Two

The Series of Debt Securities

Section 201.    Title of the Debt Securities.  The Series A Notes shall be known
and designated as the "6.0% Senior Notes due 2013, Series A," and the Series B
Notes shall be designated as the "6.0% Senior Notes due 2013, Series B."  The
Series A Notes and the Series B Notes shall be treated for all purposes under
the Indenture as a single class or series of Debt Securities.

 

Section 202.    Limitation on Aggregate Principal Amount.  The Trustee shall
authenticate and deliver (i) Series A Notes for original issue on the Issue Date
in the aggregate principal amount of $1,100,000,000 and (ii) Series B Notes from
time to time thereafter for issue only in exchange for a like principal amount
of Series A Notes, in each case upon a Company Order for the authentication and
delivery thereof and satisfaction of Section 2.05 of the Base Indenture.  Such
order shall specify the amount of the Notes to be authenticated, the date on
which the original issue of Notes is to be authenticated and the name or names
of the initial Holder or Holders.  The aggregate principal amount of Notes that
may initially be outstanding shall not exceed $1,100,000,000; provided, however,
that the authorized aggregate principal amount of the Notes may be increased
above such amount by a Board Resolution to such effect.

 

Section 203.    Stated Maturity. The Stated Maturity of the Notes shall be
August 1, 2013 (the "Maturity Date").

5

--------------------------------------------------------------------------------

Section 204.    Interest and Interest Rates.

(a)       The Notes shall bear interest at the rate of 6.0% per annum, from and
including June 30, 2003 (the "Issue Date") to, but excluding, the Maturity
Date.  Such interest shall be payable semiannually in arrears, on February 1 and
August 1, of each year (each such date, an "Interest Payment Date"), commencing
February 1, 2004.

 

(b)        The interest and Additional Interest, if any, so payable, and
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Persons in whose names the Notes (or one or more Predecessor Securities)
are registered at the close of business on the immediately preceding January 15
and July 15, respectively, whether or not such day is a business day (each such
date, a "Regular Record Date"), provided however, that interest and Additional
Interest, if any, payable on the Maturity Date or on a date on which Notes are
redeemed by the Company in accordance with the provisions of Article Three
hereof, shall be paid to the Person to whom the principal amount of the Notes
(or one or more Predecessor Securities) is payable on such date.  Any such
interest not so punctually paid or duly provided for shall forthwith cease to be
payable to the Holder on such Regular Record Date and shall either (i) be paid
to the Person in whose name such Note (or one or more Predecessor Securities) is
registered at the close of business on a special record date for the payment of
such Defaulted Interest to be fixed by the Trustee in accordance with the
provisions of Section 2.17(a)(i) of the Base Indenture (a "Special Record
Date"), notice whereof shall be given to Holders of the Notes not less than 10
days prior to such Special Record Date, or (ii) be paid at any time in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or traded, and
upon such notice as may be required by such exchange or automated quotation
system, all as more fully provided in the Indenture.

 

(c)        The amount of interest payable for any period shall be computed on
the basis of a 360‑day year of twelve 30-day months and, in the case of an
incomplete month, the actual number of days elapsed.  In the event that any date
on which interest is payable on a Note is not a business day, then a payment of
the interest payable on such date will be made on the next succeeding day which
is a business day (and without any interest or other payment in respect of any
such delay) with the same force and effect as if made on the date the payment
was originally payable.

 

(d)       Any principal and premium, if any, and any installment of interest,
which is overdue shall bear interest at the rate of 6.0% per annum (to the
extent permitted by law), from the dates such amounts are due until they are
paid or made available for payment, and such interest shall be payable on
demand.

 

(e)         Upon the occurrence of a Registration Default, the interest rate
borne by the Securities will be increased to include Additional Interest as
provided for in Section 4(a) of the Registration Rights Agreement.  All accrued
Additional Interest shall be paid to Holders of Securities in the same manner
and at the same time as regular payments of interest on the Securities. 
Following the cure of all Registration Defaults, the accrual of Additional
Interest shall cease and the interest rate on the Securities will revert to 6.0%
per annum.

6

--------------------------------------------------------------------------------


 

(f)         At any time prior to the Maturity Date that the credit rating
assigned to the Notes by Standard & Poor's Rating Services, a division of McGraw
Hill, Inc., ("S&P") is below BBB-, or the credit rating assigned to the Notes by
Moody's Investor Service, Inc. ("Moody's") is below Baa3, the interest rate per
year then payable on the Notes shall be increased by 0.50%. If, following such
an increase in the rate of interest payable on the Notes, S&P or Moody's
subsequently changes the credit rating assigned to the Notes such that the
credit rating assigned to the Notes is at least BBB- by S&P and Baa3 by Moody's,
the interest rate per year then payable on the Notes shall be decreased by
0.50%.  Any such increase or decrease in the rate of interest payable on the
Notes shall take effect from the Interest Payment Date immediately following the
date on which the credit rating assigned to the Notes by either S&P or Moody's
was changed so as to cause the adjustment to the interest rate payable on the
Notes pursuant to this Section 204(f).  There is no limit on the number of times
that the rate of interest payable on the Notes may be adjusted pursuant to this
Section 204(f), provided, however, that except as provided in the Registration
Rights Agreement with respect to a Registration Default, in no event shall the
interest rate per year payable on the Notes exceed 6.5% or be less than 6.0%.

 

Section 205.        Place of Payment.   The Trustee shall initially serve as the
Registrar, transfer agent and paying agent for the Notes.  The Place of Payment
where the Notes may be presented or surrendered for payment shall initially be
the Corporate Trust Office of the Trustee.

 

Section 206.        Place of Registration or Exchange; Notices and Demands With
Respect to the Notes.   The place where the Holders of the Notes may present the
Notes for registration of transfer or exchange and may make notices and demands
to or upon the Company in respect of the Notes shall be the Corporate Trust
Office of the Trustee.

 

Section 207.       Form of Debt Securities.  The Notes and the Trustee's
certificate of authentication shall be substantially in the form annexed hereto
as Exhibit A with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted herein.  The Notes may have
notations, legends or endorsements required by law, stock exchange agreements to
which the Company is subject or usage.  The terms and provisions contained in
the form of the Notes annexed hereto as Exhibit A shall constitute, and are
hereby expressly made, a part of this Fifth Supplemental Indenture.  To the
extent applicable, the Company and the Trustee, by their execution and delivery
of this Fifth Supplemental Indenture, expressly agree to such terms and
provisions and to be bound thereby.  Each note shall be dated the date of its
authentication.

 

Series A Notes offered and sold in reliance on Rule 144A shall be issued
initially in the form of one or more permanent global Notes in registered form,
substantially in the form set forth in Exhibit A (the "U.S. Global Notes"),
registered in the name of the nominee of the Depositary, deposited with the
Trustee, as custodian for the Depositary, duly executed by the Company and
authenticated by the Trustee as hereinafter provided.  The aggregate principal
amount of the U.S. Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Trustee, as custodian for the
Depositary or its nominee, in accordance with the instructions given by the
Holder thereof, as hereinafter provided.

7

--------------------------------------------------------------------------------

Series A Notes offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially in the form of one or more permanent
global Notes in registered form substantially in the form set forth in Exhibit A
(the "Offshore Global Notes"), registered in the name of the nominee of the
Depositary, deposited with the Trustee, as custodian for the Depositary, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided.  The aggregate principal amount at maturity of the Offshore Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for the Depositary or its nominee, as
hereinafter provided.

Series A Notes issued pursuant to Section 208 in exchange for interests in the
U.S. Global Notes shall be in the form of permanent certificated Notes in
registered form substantially in the form set forth in Exhibit A (the "U.S.
Physical Notes").  Series A Notes issued pursuant to Section 208 in exchange for
interests in the Offshore Global Notes shall be in the form of permanent
certificated Notes in registered form substantially in the form set forth in
Exhibit A (the "Offshore Physical Notes").

The U.S. Global Notes and the Offshore Global Notes are sometimes referred to
herein as the "Global Notes."

Section 208.    Book-Entry Provisions for Global Notes.  (a)  The U.S. Global
Notes and Offshore Global Notes initially shall (i) be registered in the name of
the Depositary for such Global Notes or the nominee of such Depositary, (ii) be
delivered to the Trustee as custodian for such Depositary and (iii) bear legends
as set forth in Section 402 hereof.

Members of, or participants in, the Depositary ("Agent Members") shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depositary, or the Trustee as its custodian, or under such Global Note,
and the Depositary may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee, from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
holder of any Note.

(b)    Transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but not in part, to the Depositary, its successors or their
respective nominees. Interests of beneficial owners in Global Notes may be
transferred in accordance with the rules and procedures of the Depositary and
the provisions of Section 401.  In addition, U.S. Physical Notes and Offshore
Physical Notes shall be transferred to all beneficial owners in exchange for
their beneficial interests in the U.S. Global Notes or the Offshore Global
Notes, as the case may be, if (i) the Depositary notifies the Company that it is
unwilling or unable to continue as Depositary for the U.S. Global Notes or the
Offshore Global Notes, as the case may be, and a successor depositary is not
appointed by the Company within 90 days of such notice, (ii) an Event of Default
has occurred and is continuing and the Registrar has received a request from the
Depositary or (iii) in accordance with the rules and procedures of the
Depositary and the provisions of Section 401.

8

--------------------------------------------------------------------------------

(c)        Any beneficial interest in one of the Global Notes that is
transferred to a person who takes delivery in the form of an interest in another
Global Note will, upon transfer, cease to be an interest in such Global Note and
become an interest in such other Global Note and, accordingly, will thereafter
be subject to all transfer restrictions, if any, and other procedures applicable
to beneficial interests in such other Global Note for as long as it remains such
an interest.

(d)        In connection with any transfer of a portion of the beneficial
interests in a Global Note to beneficial owners pursuant to paragraph (b) of
this Section 208, the Registrar shall reflect on Schedule A to the Global Note
the date and a decrease in the principal amount of such Global Note in an amount
equal to the principal amount of the beneficial interest in such Global Note to
be transferred, and the Company shall execute, and the Trustee shall
authenticate and deliver, one or more U.S. Physical Notes or Offshore Physical
Notes, as the case may be, of like tenor and amount.

(e)        In connection with the transfer of the U.S. Global Notes or the
Offshore Global Notes, in whole, to beneficial owners pursuant to paragraph (b)
of this Section 208, the U.S. Global Notes or Offshore Global Notes, as the case
may be, shall be deemed to be surrendered to the Trustee for cancellation, and
the Company shall execute, and the Trustee shall authenticate and deliver, to
each beneficial owner identified by the Depositary in exchange for its
beneficial interest in the U.S. Global Notes or Offshore Global Notes, as the
case may be, an equal aggregate principal amount of U.S. Physical Notes or
Offshore Physical Notes, as the case may be, of authorized denominations.

(f)         Any U.S. Physical Note delivered in exchange for an interest in the
U.S. Global Notes pursuant to paragraph (b), (d) or (e) of this Section 208
shall, except as otherwise provided by paragraph (d) of Section 401, bear the
legend regarding transfer restrictions applicable to the U.S. Physical Note set
forth in Section 402.

(g)        Any Offshore Physical Note delivered in exchange for an interest in
the Offshore Global Notes pursuant to paragraph (b), (d) or (e) of this Section
208 shall, except as otherwise provided by paragraph (d) of Section 401, bear
the legend regarding transfer restrictions applicable to the Offshore Physical
Note set forth in Section 402.

(h)        The registered holder of a Global Note may grant proxies and
otherwise authorize any person, including Agent Members and persons that may
hold interests through Agent Members, to take any action which a Holder is
entitled to take under this Indenture or the Notes.

 

(i)         Notwithstanding anything herein to the contrary, none of the
Company, the Registrar, or the Trustee shall recognize as an owner of the Notes,
or make any payments on the Notes to, any person other than those persons in
whose names the Notes are registered or whose names appear in the book entry
system described in this Section 208 or which otherwise meets the requirements
of the U.S. Treasury Regulation Section 5f.103-1(c) or any successor provisions
thereof.

 

9

 

--------------------------------------------------------------------------------

Section 209.        Defeasance and Discharge; Covenant Defeasance.  Article XI
of the Base Indenture, including without limitation, Section 11.03, shall apply
to the Notes.

Section 210.        Sinking Fund Obligations.  The Company shall have no
obligation to redeem or purchase any Notes pursuant to any sinking fund or
analogous requirement or upon the happening of a specified event or at the
option of a Holder thereof.
 

ARTICLE THREE

Optional Redemption of the Notes

Section 301.        Redemption Price.

(a)         The Notes will be redeemable at any time, at the option of the
Company, in whole or from time to time in part, on at least 30 days' but no more
than 60 days' prior written notice mailed to the Holders of the Notes to be
redeemed.  In addition, notice of any such optional redemption will be published
as described in Section 303 below no later than 30 days prior to the redemption
date.  The redemption price of the notes will be equal to the greater of (1)
100% of the principal amount of the Notes to be redeemed and (2) the sum, as
determined by the Quotation Agent, of the present values of the principal amount
of the Notes to be redeemed and the remaining scheduled payments of interest
thereon from the redemption date to the respective maturity date (the "Remaining
Life") discounted from their respective scheduled payment dates to the
redemption date on a semiannual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus 50 basis points, plus, in each
case, accrued and unpaid interest on the principal amount being redeemed to the
redemption date.  For the avoidance of doubt, any calculation of the remaining
scheduled payments of interest pursuant to clause (2) of the preceding sentence
shall not include accrued and unpaid interest for the period prior to the
redemption date.  The Trustee shall be entitled to rely on the Quotation Agent's
determination of the redemption price of the Notes.

(b)        If money sufficient to pay the redemption price of, and accrued
interest on, the Notes (or portions thereof) to be redeemed on the redemption
date is deposited with the Trustee or Paying Agent on or before the redemption
date in accordance with the provisions of Article III of the Base Indenture,
then on and after the redemption date, interest will cease to accrue on such
Notes (or such portion thereof) called for redemption.  If any redemption date
is not a business day, the Company will pay the redemption price on the next
business day without any interest or other payment due to the delay.

Section 302.       Partial Redemption.  If the Company redeems the Notes in part
pursuant to this Article Three, the Trustee shall select the Notes to be
redeemed on a pro rata basis or by lot or by such other method that the Trustee
in its sole discretion deems fair and appropriate.  No Notes of $1,000 or less
will be redeemed in part.  A new Note in principal amount equal to the
unredeemed portion of the original Note shall be issued upon cancellation of the
original Note.

10

--------------------------------------------------------------------------------

Section 303.        Notice of Optional Redemption.  If the Company elects to
exercise its right to redeem all or some of the Notes pursuant to this Article
Three, the Company or the Trustee shall mail a notice of such redemption to each
Holder of a Note that is to be redeemed not less than 30 days and not more than
60 days before the Redemption Date.  If any Note is to be redeemed in part only,
the notice of redemption shall state the portion of the principal amount to be
redeemed.  In connection with providing notice pursuant to this Section 303, the
Company shall issue a press release and publish a notice containing information
regarding the redemption of the Notes in a newspaper in general circulation in
The City of New York or shall publish such information on the Company's web site
or through other such public media as in general use at the time.

ARTICLE FOUR

Restrictions on Transfer

Section 401.        Transfer and Exchange.

Unless and until a Series A Note is exchanged for a Series B Note or sold in
connection with an effective Shelf Registration Statement, as the case may be,
pursuant to the Registration Rights Agreement, the following provisions shall
apply:

(a)        Transfers to Qualified Institutional Buyers.  The following
provisions shall apply with respect to the registration of any proposed transfer
of a Note to a Qualified Institutional Buyer (excluding Non-U.S. Persons):

(i)         If the Note to be transferred consists of (x) either Offshore
Physical Notes prior to the removal of the Private Placement Legend or U.S.
Physical Notes, the Registrar shall register the transfer if such transfer is
being made by a proposed transferor who has checked the box provided for on the
form of Note stating, or has otherwise advised the Company and the Registrar in
writing, that the sale has been made in compliance with the provisions of Rule
144A to a transferee who has signed the certification provided for on the form
of Note stating, or has otherwise advised the Company and the Registrar in
writing, that it is purchasing the Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a Qualified Institutional Buyer within the meaning of Rule 144A
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as it
has requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A or (y) an interest in the U.S. Global Notes, the transfer
of such interest may be effected only through the book entry system maintained
by the Depositary.


11

--------------------------------------------------------------------------------

(ii)        If the proposed transferee is an Agent Member, and the Note to be
transferred consists of U.S. Physical Notes, upon receipt by the Registrar of
the documents referred to in paragraph (i) above and instructions given in
accordance with the Depositary's and the Registrar's procedures, the Registrar
shall reflect on Schedule A to the Global Note the date and an increase in the
principal amount of U.S. Global Notes in an amount equal to the principal amount
of the U.S. Physical Notes to be transferred, and the Trustee shall cancel the
U.S. Physical Notes so transferred.

(b)        Transfers of Interests in the Offshore Global Notes or Offshore
Physical Notes.  The following provisions shall apply with respect to any
transfer of interests in Offshore Global Notes or Offshore Physical Notes:

(i)         prior to the removal of the Private Placement Legend from the
Offshore Global Notes or Offshore Physical Notes pursuant to Section 402, the
Registrar shall refuse to register such transfer unless such transfer complies
with Section 401(a) or Section 401(c), as the case may be, and

(ii)        after such removal, the Registrar shall register the transfer of any
such Note without requiring any additional certification.

(c)        Transfers to Non-U.S. Persons at Any Time.  The following provisions
shall apply with respect to any transfer of a Note to a Non-U.S. Person:

(i)         The Registrar shall register any proposed transfer to any Non-U.S.
Person if the Note to be transferred is a U.S. Physical Note or an interest in
U.S. Global Notes, upon receipt of a certificate substantially in the form of
Exhibit  C hereto from the proposed transferor.

(ii)      (a) If the proposed transferor is an Agent Member holding a beneficial
interest in the U.S. Global Notes, upon receipt by the Registrar of (x) the
documents, if any, required by paragraph (i) and (y) instructions in accordance
with the Depositary's and the Registrar's procedures, the Registrar shall
reflect on its books and records the date and a decrease in the principal amount
of the U.S. Global Notes in an amount equal to the principal amount of the
beneficial interest in the U.S. Global Notes to be transferred, and (b) if the
proposed transferee is an Agent Member, upon receipt by the Registrar of
instructions given in accordance with the Depositary's and the Registrar's
procedures, the Registrar shall reflect on its books and records the date and an
increase in the principal amount of the Offshore Global Notes in an amount equal
to the principal amount of the U.S. Physical Notes or the U.S. Global Notes, as
the case may be, to be transferred, and the Trustee shall cancel the U.S.
Physical Note, if any, so transferred or decrease the amount of the U.S. Global
Notes.

12

--------------------------------------------------------------------------------

(d)        Private Placement Legend.  Upon the transfer, exchange or replacement
of Notes not bearing the Private Placement Legend, the Registrar shall deliver
Notes that do not bear the Private Placement Legend.  Upon the transfer,
exchange or replacement of Notes bearing the Private Placement Legend, the
Registrar shall deliver only Notes that bear the Private Placement Legend unless
(i) the Private Placement Legend is no longer required by Section 402, (ii) the
requested transfer is after the time period referred to in Rule 144(k) under the
Securities Act, or (iii) there is delivered to the Registrar an Opinion of
Counsel reasonably satisfactory to the Company and the Trustee to the effect
that neither such legend nor the related restrictions on transfer are required
in order to maintain compliance with the provisions of the Securities Act.

(e)        General.  By its acceptance of any Note bearing the Private Placement
Legend, each Holder of such a Note acknowledges the restrictions on transfer of
such Note set forth in this Fifth Supplemental Indenture and in the Private
Placement Legend and agrees that it will transfer such Note only as provided for
herein. The Registrar shall not register a transfer of any Note unless such
transfer complies with the restrictions on transfer of such Note set forth in
this Fifth Supplemental Indenture. In connection with any transfer of Notes,
each Holder agrees by its acceptance of the Notes to furnish the Registrar or
the Company such certifications, legal opinions or other information as either
of them may reasonably require to confirm that such transfer is being made
pursuant to an exemption from, or a transaction not subject to, the registration
requirements of the Securities Act; provided that the Registrar shall not be
required to determine (but may rely on a determination made by the Company with
respect to) the sufficiency of any such certifications, legal opinions or other
information.

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to this Section 401. The Company shall have the
right to inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable written
notice to the Registrar.

Section 402.        Legends.

(a)    (i)  Unless and until the Exchange Offer is consummated, or a Series A
Note is exchanged for a Series B Note or sold in connection with an effective
Shelf Registration Statement, as the case may be, pursuant to the Registration
Rights Agreement, the U.S. Global Notes and U.S. Physical Notes shall bear the
legend set forth below on the face thereof.

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.  EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER
OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

13

--------------------------------------------------------------------------------

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN
THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

(ii) Unless and until a Series A Note is exchanged for a Series B Note or sold
in connection with an effective Shelf Registration Statement, as the case may
be, pursuant to the Registration Rights Agreement, the Offshore Physical Notes
and Offshore Global Notes shall bear the legend set forth below on the face
thereof until at least the completion of the Distribution Compliance Period and
receipt by the Company and the Trustee of a certificate substantially in the
form of Exhibit B hereto.

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE TRANSFERRED IN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND ALL APPLICABLE STATE SECURITIES LAWS.  TERMS USED ABOVE HAVE
THE MEANINGS GIVEN TO THEM IN REGULATION S UNDER THE SECURITIES ACT.

(iii)  Each Global Note shall also bear the following legend on the face
thereof:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR IN SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

14

--------------------------------------------------------------------------------

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 401 OF
THE FIFTH SUPPLEMENTAL INDENTURE.

(b)     Notwithstanding the foregoing, upon consummation of the Exchange Offer,
the Company shall issue and, upon receipt of a Company Order in accordance with
Section 2.05 of the Base Indenture, the Trustee shall authenticate Series B
Notes in exchange for Series A Notes accepted for exchange in the Exchange
Offer, which Series B Notes shall not bear the legend set forth in Section
402(a)(i) or 402(a)(ii) hereof and shall not provide for Additional Interest,
and the Registrar shall rescind any restriction on the transfer of such Notes,
in each case unless the Holder of such Series A Notes (A) is a broker-dealer
tendering Series A Notes acquired directly from the Company or an "affiliate"
(as defined in Rule 144 under the Securities Act) of the Company for its own
account, (B) is a Person who, at the time of the consummation of the Exchange
Offer, has an arrangement or understanding with any Person to participate in the
"distribution" (within the meaning of the Securities Act) of the Series A Notes
or the Series B Notes, (C) is a Person who is an "affiliate" (as defined in Rule
144 under the Securities Act) of the Company or (D) is a Person who will not be
acquiring the Series B Notes in the ordinary course of such Holder's business. 
The Company shall identify to the Trustee such Holders of the Notes in a written
certification signed by an Officer of the Company and, absent certification from
the Company to such effect, the Trustee shall assume that there are no such
Holders.

Section 403.        Registration Rights Agreement.  The Company shall perform
its obligations under the Registration Rights Agreement and shall comply in all
material respects with the terms and conditions contained therein including,
without limitation, the payment of Additional Interest.

ARTICLE FIVE

Miscellaneous Provisions

Section 501.        This Fifth Supplemental Indenture is executed and shall be
construed as an indenture supplemental to the Base Indenture and, as provided in
the Base Indenture, this Fifth Supplemental Indenture forms a part of the Base
Indenture.  Except to the extent amended by or supplemented by this Fifth
Supplemental Indenture, the Company and the Trustee hereby ratify, confirm and
reaffirm the Base Indenture in all respects.

Section 502.          This Fifth Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

15

--------------------------------------------------------------------------------

Section 503.        THIS FIFTH SUPPLEMENTAL INDENTURE AND EACH NOTE SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS).

Section 504.        If any provision in this Fifth Supplemental Indenture
limits, qualifies or conflicts with another provision hereof which is required
to be included herein by any provisions of the Trust Indenture Act, such
required provision shall control.

Section 505.        In case any provision in this Fifth Supplemental Indenture
or the Notes shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed, as of the day and year first written above.

ELECTRONIC DATA SYSTEMS CORPORATION

 

By:                                                                              

Name: D. Gilbert Friedlander

Title:   Senior Vice President and Secretary

Attest: 

______________________________

Name:  David B. Hollander

Title:    Assistant Secretary

   

 

(SEAL)

JPMORGAN CHASE BANK, as Trustee

 

By:
                                                                             

Name:  Dennis J. Roemlein

Title:    Vice President and Trust Officer

(SEAL)

 

17

--------------------------------------------------------------------------------

Exhibit A

 

[FORM OF FACE OF DEBT SECURITY]

[Rule 144A Global Note]

[Regulation S Global Note]

[Certificated Note]

 

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.  EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT
THE SELLER OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS
OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN
THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR (IV) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF
CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER
IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.]

[INSERT REGULATION S LEGEND, IF A REGULATION S GLOBAL NOTE]  [THIS SECURITY (OR
ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY EXEMPT FROM
REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS.  TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.]

C-17

--------------------------------------------------------------------------------

[IF THIS DEBT SECURITY IS TO BE A GLOBAL NOTE -] UNLESS THIS CERTIFICATE IS
PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 401 OF
THE FIFTH SUPPLEMENTAL INDENTURE.

 ELECTRONIC DATA SYSTEMS CORPORATION

6.0% Senior Notes due 2013, Series [A/B]

No. __________                                                  
                                                                                                                                
$  __________*

                                       CUSIP No. ________

ELECTRONIC DATA SYSTEMS CORPORATION, a corporation duly organized and existing
under the laws of the State of Delaware (herein called the "Company", which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to _______________, or registered
assigns, the principal sum of ____________________ Dollars on August 1, 2013,
and to pay interest thereon from June 30, 2003 or from the most recent Interest
Payment Date to which interest has been paid or duly provided for, semi-annually
on February 1 and August 1 in each year, commencing February 1, 2004, at the
rate of 6.0% per annum, until the principal hereof is paid or made available for
payment, provided that any principal and premium, and any such installment of
interest, which is overdue shall bear interest at the rate of 6.0% per annum (to
the extent permitted by applicable law), from the dates such amounts are due
until they are paid or made available for payment, and such interest shall be
payable on demand, provided further, that such rate of interest shall be subject
to adjustment as set forth in the following paragraph.  The amount of interest
payable for any period shall be computed on the basis of 360-day year consisting
of twelve 30‑day months, and, in the case of an incomplete month, the actual
number of days elapsed.

--------------------------------------------------------------------------------

*     Reference is made to Schedule A attached hereto with respect to decreases
and increases in the aggregate principal amount of Debt Securities evidenced by
this Certificate. 

 


C-18

 

--------------------------------------------------------------------------------

 In the event that any date on which interest is payable on this Debt Security
is not a Business Day, then a payment of the interest payable on such date will
be made on the next succeeding day which is a Business Day (and without any
interest or other payment in respect of any such delay) with the same force and
effect as if made on the date the payment was originally payable. A "Business
Day" shall mean, when used with respect to any Place of Payment, each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in that Place of Payment are authorized or obligated by law or
executive order to close.  The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in such Indenture,
be paid to the Person in whose name this Debt Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest, which shall be the January 15 or July 15 (whether
or not a Business Day), as the case may be, next preceding such Interest Payment
Date.  Any such interest not so punctually paid or duly provided for shall
forthwith cease to be payable to the Holder on such Regular Record Date and may
either be paid to the Person in whose name this Debt Security (or one or more
Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Debt Securities of this
series not less than 10 days prior to such Special Record Date, or be paid at
any time in any other lawful manner not inconsistent with the requirements of
any securities exchange or automated quotation system on which the Debt
Securities of this series may be listed or traded, and upon such notice as may
be required by such exchange or automated quotation system, all as more fully
provided in said Indenture.

At any time prior to the Maturity Date that the credit rating assigned to the
Notes by Standard & Poor's Rating Services, a division of McGraw Hill, Inc.,
("S&P") is below BBB-, or the credit rating assigned to the Notes by Moody's
Investor Service, Inc. ("Moody's") is below Baa3, the interest rate per year
then payable on the Notes shall be increased by 0.50%. If, following such an
increase in the rate of interest payable on the Notes, S&P or Moody's
subsequently changes the credit rating assigned to the Notes such that the
credit rating assigned to the Notes is at least BBB- by S&P and Baa3 by Moody's,
the interest rate per year then payable on the Notes shall be decreased by
0.50%.  Any such increase or decrease in the rate of interest payable on the
Notes shall take effect from the Interest Payment Date immediately following the
date on which the credit rating assigned to the Notes by either S&P or Moody's
was changed so as to cause the adjustment to the interest rate payable on the
Notes as herein provided.  There is no limit on the number of times that the
rate of interest payable on the Notes may be adjusted pursuant, provided,
however, that except as provided in the Registration Rights Agreement with
respect to a Registration Default, in no event shall the interest rate per year
payable on the Notes exceed 6.5% or be less than 6.0%.

Payment of the principal of (and premium, if any) and any such interest on this
Debt Security will be made at the Corporate Trust Office of the Trustee, in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts; provided, however, that at
the option of the Company payment of interest may be made (i) by check mailed to
the address of the Person entitled thereto as such address shall appear in the
Debt Security Register or (ii) by wire transfer in immediately available funds
at such place and to such account as may be designated in writing by the Person
entitled thereto as specified in the Debt Security Register.

C-19

--------------------------------------------------------------------------------

Reference is hereby made to the further provisions of this Debt Security set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Debt Security shall
not be entitled to any benefit under the Indenture or be valid or obligatory for
any purpose.

 

 

C-20

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

Dated:  June 30, 2003

ELECTRONIC DATA
SYSTEMS CORPORATION

 

 
 

 

By: /S/ D. GILBERT FRIEDLANDER            

 

Name: D. Gilbert Friedlander

(SEAL)

Title: Senior Vice President, General Counsel
and Secretary

Attest:

/S/ DAVID B. HOLLANDER             

Name:  David B. Hollander

Title:  Assistant Secretary

 

 

C-21

 

 